

113 S2715 IS: Competitiveness and Opportunity by Modernizing and Permanently Extending the Tax Credit for Experimentation Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2715IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Carper introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase and make permanent the alternative
			 simplified research credit, and for other purposes.1.Short title; amendment of
			 1986 Code(a)Short
			 titleThis Act may be cited
			 as the Competitiveness and Opportunity by Modernizing and Permanently Extending the Tax Credit for
			 Experimentation Act of 2014 or the COMPETE Act of 2014.(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is
			 expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the
			 Internal Revenue Code of 1986.2.Permanent
			 extension and modification of research credit(a)Simplified
			 credit for qualified research expensesSubsection (a) of section
			 41 is amended to read as follows:(a)General
				ruleFor purposes of section 38, the research credit determined
				under this section for the taxable year shall be an amount equal to
			 25 percent
				of so much of the qualified research expenses for the taxable year
			 as exceeds
				50 percent of the average qualified research expenses for the 3
			 taxable years
				preceding the taxable year for which the credit is being
				determined..(b)Special rules
			 and termination of base amount calculation(1)In
			 generalSubsection (c) of section 41 is amended to read as
			 follows:(c)Special rule in
				case of no qualified research expenses in any of 3 preceding
			 taxable
				years(1)Taxpayers to
				which subsection appliesThe credit under this section shall be
				determined under this subsection, and not under subsection (a), if,
			 in any one
				of the 3 taxable years preceding the taxable year for which the
			 credit is being
				determined, the taxpayer has no qualified research expenses.(2)Credit
				rateThe credit determined under this subsection shall be equal
				to 10 percent of the qualified research expenses for the taxable
				year..(2)Consistent
			 treatment of expensesSubsection (b) of section 41 is amended by
			 adding at the end the following new paragraph:(5)Consistent treatment of expenses
				required(A)In
				generalNotwithstanding whether the period for filing a claim for
				credit or refund has expired for any taxable year in the
			 3-taxable-year period
				taken into account under subsection (a), the qualified research
			 expenses taken
				into account for such year shall be determined on a basis
			 consistent with the
				determination of qualified research expenses for the credit year.(B)Prevention of
				distortionsThe Secretary may prescribe regulations to prevent
				distortions in calculating a taxpayer's qualified research expenses
			 caused by a
				change in accounting methods used by such taxpayer between the
			 credit year and
				a year in such 3-taxable-year
				period..(c)Inclusion of
			 qualified research expenses of an acquired person(1)Partial
			 inclusion of pre-acquisition qualified research
			 expensesSubparagraph (A) of section 41(f)(3) is amended to read
			 as follows:(A)Acquisitions(i)In
				generalIf a person acquires the major portion of a trade or
				business of another person (hereinafter in this paragraph referred
			 to as the
				predecessor) or the major portion of a separate unit of a trade
				or business of a predecessor, then the amount of qualified research
			 expenses
				paid or incurred by the acquiring person during the 3 taxable years
			 preceding
				the taxable year in which the credit under this section is
			 determined shall be
				increased by—(I)for purposes of
				applying this section for the taxable year in which such
			 acquisition is made,
				the amount determined under clause (ii), and(II)for purposes of
				applying this section for any taxable year after the taxable year
			 in which such
				acquisition is made, so much of the qualified research expenses
			 paid or
				incurred by the predecessor with respect to the acquired trade or
			 business
				during the portion of the measurement period that is part of the
			 3-taxable-year
				period preceding the taxable year for which the credit is
			 determined as is
				attributable to the portion of such trade or business or separate
			 unit acquired
				by such person.(ii)Amount
				determinedThe amount determined under this clause is the amount
				equal to the product of—(I)so much of the
				qualified research expenses paid or incurred by the predecessor
			 with respect to
				the acquired trade or business during the 3 taxable years before
			 the taxable
				year in which the acquisition is made as is attributable to the
			 portion of such
				trade or business or separate unit acquired by the acquiring
			 person, and(II)the number of
				months in the period beginning on the date of the acquisition and
			 ending on the
				last day of the taxable year in which the acquisition is made,divided by
				12.(iii)Special rules
				for coordinating taxable yearsIn the case of an acquiring person
				and a predecessor whose taxable years do not begin on the same
			 date—(I)each reference to
				a taxable year in clauses (i) and (ii) shall refer to the
			 appropriate taxable
				year of the acquiring person,(II)the qualified
				research expenses paid or incurred by the predecessor during each
			 taxable year
				of the predecessor any portion of which is part of the measurement
			 period shall
				be allocated equally among the months of such taxable year, and(III)the amount of
				such qualified research expenses taken into account under clauses
			 (i) and (ii)
				with respect to a taxable year of the acquiring person shall be
			 equal to the
				total of the expenses attributable under subclause (II) to the
			 months occurring
				during such taxable year.(iv)Measurement
				periodFor purposes of this subparagraph, the term
				measurement period means the taxable year of the acquiring person
				in which the acquisition is made and the 3 taxable years of the
			 acquiring
				person preceding such taxable
				year..(2)Expenses of a
			 predecessorSubparagraph (B) of section 41(f)(3) is amended to
			 read as follows:(B)DispositionsIf
				the predecessor furnished to the acquiring person such information
			 as is
				necessary for the application of subparagraph (A), then, for
			 purposes of
				applying this section for any taxable year ending after such
			 disposition, the
				amount of qualified research expenses paid or incurred by the
			 predecessor
				during the 3 taxable years preceding such taxable year shall be
			 reduced—(i)in the case of
				the taxable year in which such disposition is made, by an amount
			 equal to the
				product of—(I)the amount of
				qualified research expenses paid or incurred during such 3 taxable
			 years with
				respect to the acquired business, and(II)the number of
				days in the period beginning on the date of acquisition (as
			 determined for
				purposes of subparagraph (A)(ii)(II)) and ending on the last day of
			 the taxable
				year of the predecessor in which the disposition is made,divided by
				the number of days in the taxable year of the predecessor, and(ii)in the case of
				any taxable year ending after the taxable year in which such
			 disposition is
				made, the amount described in clause
				(i)(I)..(d)Aggregation of
			 expendituresParagraph (1) of section 41(f), as amended by the
			 American Taxpayer Relief Act of 2012, is amended—(1)by striking
			 of the qualified research expenses, basic research payments, and amounts
			 paid or incurred to energy research consortiums, in subparagraph
			 (A)(ii) and inserting qualified research expenses, and(2)by striking
			 of the qualified research expenses, basic research payments, and amounts
			 paid or incurred to energy research consortiums, in subparagraph
			 (B)(ii) and inserting qualified research expenses.(e)Split 100 percent credit for contract research expensesSubparagraph (A) of section 41(b)(3) is amended to read as follows:(A)In general(i)Taxpayers paying for contracted researchThe term contract research expenses means 65 percent of any amount paid or incurred by the taxpayer to any person (other than an
			 employee of the taxpayer) for qualified research.(ii)Taxpayers performing contracted researchIn the case of a taxpayer (other than an entity described in subparagraph (C) or (D) or paragraph
			 (5)(C)) who receives amounts from any person (other than an employer of
			 the
			 taxpayer) for qualified research on behalf of such person, the term contract research expenses means so much of the qualified research expenses paid or incurred by the taxpayer  as does not
			 exceed 35 percent of the amounts so received from such person.(iii)Special rulesFor purposes of clause (ii)—(I)Trade or businessThe qualified research expenses of the taxpayer shall be determined as if the trade or business of
			 the taxpayer were the conduct of qualified research on behalf of other
			 persons.(II)Research not treated as funded researchSubparagraph (H) of subsection (d)(4) shall not apply.(III)Qualified researchThe qualified research expenses of a taxpayer shall be determined as if the conditions of
			 subparagraph (B) of subsection (d)(1) are satisfied if the business
			 component described in subparagraph (B)(ii) thereof is a business
			 component of either of the taxpayers described in clauses (i) and (ii).(IV)LimitationThe qualified research expenses of a taxpayer shall not include any expenses that would not be
			 eligible as in-house research expenses for purposes of paragraph (2).(iv)Denial of double benefitThe amount of any in-house research expenses taken into account under this section with respect to
			 a taxpayer described in clause (ii) shall be reduced by the amount of the
			 contract research expenses taken into account under such clause with
			 respect to such taxpayer for the taxable year..(f)Inclusion of
			 basic research paymentsSubsection (b) of section 41 is amended
			 by redesignating paragraph (5), as added by this section, as paragraph
			 (6), and
			 by inserting after paragraph (4) the following new paragraph:(5)Basic research
				payments(A)In
				generalIn the case of basic research payments made by the
				taxpayer, paragraph (3)(A) shall be applied by substituting 100
				percent for 65 percent.(B)Basic research
				paymentsFor purposes of this paragraph, the term basic
				research payment means, with respect to any taxable year, any amount
				paid in cash during such taxable year by a corporation to any
			 qualified
				organization for basic research, but only if—(i)such payment is
				made pursuant to a written agreement between such corporation and
			 such
				qualified organization, and(ii)except in the case
				of a payment to a qualified organization described in clause (iii)
			 or (iv) of
				subparagraph (C), such basic research is to be performed by such
			 qualified
				organization.(C)Qualified
				organizationFor purposes of this paragraph, the term
				qualified organization means any of the following
				organizations:(i)Educational
				institutionsAny educational organization which—(I)is an institution
				of higher education (within the meaning of section 3304(f)), and(II)is described in
				section 170(b)(1)(A)(ii).(ii)Certain
				scientific research organizationsAny organization not described
				in clause (i) which—(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a),(II)is organized and
				operated primarily to conduct scientific research, and(III)is not a private
				foundation.(iii)Scientific
				tax-exempt organizationsAny organization which—(I)is described in
				section 501(c)(3) (other than a private foundation) or section
				501(c)(6),(II)is exempt from
				tax under section 501(a),(III)is organized and
				operated primarily to promote scientific research by qualified
			 organizations
				described in clause (i) pursuant to written research agreements,
			 and(IV)currently expends
				substantially all of its funds or substantially all of the basic
			 research
				payments received by it for grants to, or contracts for basic
			 research with, an
				organization described in clause (i).(iv)Certain grant
				organizationsAny organization not described in clause (ii) or
				(iii) which—(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a)
			 (other than a
				private foundation),(II)is established
				and maintained by an organization established before July 10, 1981,
			 which meets
				the requirements of subclause (I),(III)is organized and
				operated exclusively for the purpose of making grants to
			 organizations
				described in clause (i) pursuant to written research agreements for
			 purposes of
				basic research, and(IV)makes an
				election, revocable only with the consent of the Secretary, to be
			 treated as a
				private foundation for purposes of this title (other than section
			 4940,
				relating to excise tax based on investment income).(D)Definitions and
				special rulesFor purposes of this paragraph—(i)Basic
				researchThe term basic research means any original
				investigation for the advancement of scientific knowledge not
			 having a specific
				commercial objective, except that such term shall not include—(I)basic research
				conducted outside of the United States, and(II)basic research in
				the social sciences, arts, or humanities.(ii)Trade or
				business qualificationFor purposes of applying paragraph (1) to
				this paragraph, any basic research payments shall be treated as an
			 amount paid
				in carrying on a trade or business of the taxpayer in the taxable
			 year in which
				it is paid (without regard to the provisions of paragraph (3)(B)).(iii)Certain
				corporations not eligibleThe term corporation shall
				not include—(I)an S
				corporation,(II)a personal
				holding company (as defined in section 542), or(III)a service
				organization (as defined in section
				414(m)(3))..(g)Permanent
			 extension(1)Section 41 is
			 amended by striking subsection (h).(2)Paragraph (1) of
			 section 45C(b) is amended by striking subparagraph (D).(h)Conforming
			 amendments(1)Termination of
			 basic research payment calculationSection 41 is amended—(A)by striking
			 subsection (e),(B)by redesignating
			 subsection (g) as subsection (e), and(C)by relocating
			 subsection (e), as so redesignated, immediately after subsection (d).(2)Special
			 rules(A)Paragraph (4) of
			 section 41(f) is amended by striking and gross receipts.(B)Subsection (f) of
			 section 41 is amended by striking paragraph (6).(3)Cross-references(A)Subparagraph (B) of section 45C(b)(1) is amended—(i)by striking paragraph (3)(A) in clause (ii) and inserting paragraph (3)(A)(i),(ii)by striking the period at the end of clause (ii) and inserting , and,(iii)by striking and at the end of clause (i), and(iv)by adding at the end the following new clause:(iii)by disregarding clauses (ii), (iii), and (iv) of paragraph (3)(A) of such subsection..(B)Paragraph (2) of
			 section 45C(c) is amended by striking base period research
			 expenses and inserting average qualified research
			 expenses.(C)Subparagraph (A)
			 of section 54(l)(3) is amended by striking section 41(g) and
			 inserting section 41(e).(D)Clause (i) of
			 section 170(e)(4)(B) is amended by striking subparagraph (A) or
			 subparagraph (B) of section 41(e)(6) and inserting clause (i) or
			 clause (ii) of section 41(b)(5)(C).(E)Section 280C is
			 amended—(i)by
			 striking or basic research expenses (as defined in section
			 41(e)(2)) in subsection (c)(1),(ii)by
			 striking section 41(a)(1) in subsection (c)(2)(A) and inserting
			 section 41(a), and(iii)by striking
			 or basic research expenses in subsection (c)(2)(B).(F)Clause (i) of
			 section 1400N(l)(7)(B) is amended by striking section 41(g) and
			 inserting section 41(e).(i)Technical
			 correctionsSection 409 is amended—(1)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (b)(1)(A),(2)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984 after relating to the employee stock ownership
			 credit in subsection (b)(4),(3)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (i)(1)(A),(4)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (m),(5)by inserting
			 (as so in effect) after section 48(n)(1) in
			 subsection (m),(6)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 48(n) in subsection (q)(1),
			 and(7)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41 in subsection (q)(3).(j)Effective
			 date(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to taxable years beginning
			 after
			 December 31, 2014.(2)Permanent
			 extensionThe amendments made by subsection (g) shall apply to
			 amounts paid or incurred after December 31, 2013.(3)Technical
			 correctionsThe amendments made by subsection (i) shall take
			 effect on the date of the enactment of this Act.3.Exception from
			 passive loss rules for investments in high technology research small
			 business
			 pass-thru entities(a)In
			 generalSubsection (c) of section 469 is amended by redesignating
			 paragraphs (4) through (7) as paragraphs (5) through (8), respectively,
			 and by
			 inserting after paragraph (3) the following new paragraph:(4)High technology
				research activities(A)In
				generalThe term
				passive activity shall not include any qualified research activity of the taxpayer
				carried on by a high technology research small business pass-thru
				entity.(B)Treatment of losses and deductions(i)In generalLosses or deductions of a taxpayer relating to qualified research activities carried on by a high
			 technology research small business pass-thru entity shall not be treated
			 as losses or deductions, respectively, from a passive activity except as
			 provided in clause (ii) and subparagraph (C).(ii)LimitationClause (i) shall apply to losses and deductions of a taxpayer relating to a high technology small
			 business pass-thru entity for a taxable year only to the extent that the
			 aggregate losses and deductions of the taxpayer relating to qualified
			 research activities of such entity for such taxable year do not exceed the
			 portion of the taxpayer's adjusted basis in the taxpayer's ownership
			 interest in such entity that is attributable to money or other property
			 contributed—(I)in exchange for such ownership interest, and(II)specifically for use in connection with qualified research activities.For purposes of the preceding sentence, the taxpayer's basis shall not include any portion of such
			 basis which is attributable to an increase in a partner's share of the
			 liabilities of a partnership that is considered under section 752(a) as a
			 contribution of money.(C)Treatment of carryoversSubparagraph (B)(i) shall not apply to the portion of any loss or deduction that is carried over
			 under subsection (b) into a taxable year other than the taxable year in
			 which such loss or deduction arose.(D)Qualified research activityFor purposes of this paragraph, the term qualified research activity means any activity constituting qualified research (within the meaning of section 41(d)(1)(B) and
			 taking into account
				paragraphs (3) and (4) of section 41(d)) which involves a process
			 of experimentation.(E)High technology
				research small business pass-thru entityFor purposes of this
				paragraph, the term high technology research small business pass-thru
				entity means any domestic pass-thru entity for any taxable year
				if—(i)either—(I)more than 75
				percent of the entity’s expenditures (including salaries, rent and
			 overhead)
				for such taxable year are paid or incurred in connection with
			 qualified
				research (within the meaning of section 41(d)(1)(B), taking into
			 account
				paragraphs (3) and (4) of section 41(d)) that involves a process of
			 experimentation conducted by the entity, or(II)more than 50 percent of the entity’s
				expenditures for such taxable year constitute qualified research
			 expenses (as
				defined in section 41(b), but determined without regard to the
			 phrase 65 percent of in paragraph (3)(A) thereof),(ii)such entity is a
				small business (within the meaning of section 41(b)(3)(D)(iii),
			 applied by
				substituting 250 for 500 in subclause (I)
				thereof), and(iii)at no time
				during the taxable year does the entity have aggregate gross assets
			 in excess
				of $150,000,000.(F)Provisions
				related to aggregate gross assets limitationFor purposes of this
				paragraph—(i)In
				generalExcept as otherwise provided in this subparagraph, the
				term aggregate gross assets has the meaning given such term in
				section 1202(d)(2).(ii)Exception for
				certain intangiblesAny section 197 intangible (as defined in
				section 197(d) and determined without regard to section 197(e))
			 which is used
				directly in connection with the research referred to in
			 subparagraph (E)(i)
				shall not be taken into account in determining aggregate gross
			 assets.(iii)Exception for
				certain follow-on investmentsCash from a sale of equity interests shall
				not be taken into account in determining aggregate gross assets if—(I)the aggregate
				gross assets of such entity (determined immediately after such sale
			 and without
				regard to this clause) do not exceed the sum of $150,000,000, plus
			 25 percent
				of the aggregate gross assets of such entity (determined
			 immediately before
				such sale and without regard to this clause), and(II)the aggregate
				gross assets of such entity (determined immediately before such
			 sale and
				without regard to this clause) do not exceed $150,000,000.Sales of
				equity interests which are part of the same plan or arrangement, or
			 which are
				carried out with the principal purpose of increasing the amount of
			 cash to
				which this clause applies (determined without regard to this
			 sentence), shall
				be treated as a single sale for purposes of this clause.(iv)Inflation
				adjustmentIn the case of any
				taxable year beginning after 2014, the $150,000,000 amount in
			 subparagraph
				(E)(iii) and subclauses (I) and (II) of clause (iii) shall each be
			 increased by
				an amount equal to—(I)such dollar
				amount, multiplied by(II)the cost of
				living adjustment determined under section 1(f)(3) for the calendar
			 year in
				which the taxable year begins determined by substituting calendar year
				2013 for calendar year 1992 in subparagraph (B)
				thereof.Any increase
				determined under the preceding sentence shall be rounded to the
			 nearest
				$100,000.(G)Capital
				expenditures taken into account for expenditures testAn
				expenditure shall not fail to be taken into account under
			 subparagraph (E)(i)
				merely because such expenditure is chargeable to capital account.(H)Pass-thru
				entityFor purposes of this paragraph, the term pass-thru
				entity means any partnership, S corporation, or other entity identified
				by the Secretary as a pass-thru entity for purposes of this
			 paragraph.(I)Aggregation
				rules(i)In generalAll persons treated as a single employer under subsection
				(a) or (b) of section 52, or subsection (m) or (o) of section 414,
			 shall be
				treated as a single entity for purposes of subparagraphs (E) and
				(F)(iii).(ii)Limitation where entity would not qualifyNo entity shall be treated as a high technology research small business pass-thru
				entity unless such entity qualifies as such both with and without
			 the application of clause (i).(J)Activities not
				engaged in for profit and economic substance rulesSection 183
				and the economic substance rules of section 7701(o) shall not apply
			 to disallow
				the losses, deductions, and credits of a high technology research
			 small
				business pass-thru entity solely as a result of losses incurred by
			 such
				entity..(b)Material
			 participation not requiredParagraph (5) of section 469(c) of
			 such Code, as redesignated by subsection (a), is amended by striking and
			 (3) in the heading and text and inserting , (3), and
			 (4).(c)Certain
			 research-Related deductions and credits of high technology research small
			 business pass-Thru entities allowed for purposes of determining
			 alternative
			 minimum tax(1)Deduction for
			 research and experimental expendituresParagraph (2) of section
			 56(b) of such Code is amended by adding at the end the following new
			 subparagraph:(E)Exception for
				high technology research small business pass-thru entitiesIn the case of a high technology research
				small business pass-thru entity (as defined in section 469(c)(4)),
			 this
				paragraph shall not apply to any amount allowable as a deduction
			 under section
				174(a)..(2)Allowance of
			 certain research-related creditsSubparagraph (B) of section
			 38(c)(4) of such Code is amended by redesignating clauses (ii) through
			 (ix) as
			 clauses (iii) through (x), respectively, and by inserting after clause (i)
			 the
			 following new clause:(ii)the credits determined with respect to an individual taxpayer under sections 41
				and 48D to the extent attributable to a high technology research
			 small business
				pass-thru entity (as defined in section
				469(c)(4)),.(d)Exception to
			 limitation on pass-Thru of research creditSubsection (g) of
			 section 41 of such Code is amended by adding at the end the following:
			 Paragraphs (2) and (4) shall not apply with respect to any high
			 technology research small business pass-thru entity (as defined in section
			 469(c)(4)).(e)Effective
			 dateThe amendments made by this section shall apply to losses and credits arising in taxable
			 years beginning on or after December 31, 2014.4.Enhanced credit
			 for highly innovative research(a)In
			 generalSection 41, as amended by this Act, is amended by adding
			 at the end the following new subsection:(g)Enhanced credit
				for highly innovative research(1)In
				generalIn the case of any certified highly innovative research
				expenses, subsection (a) shall be applied by substituting 35
				percent for 25 percent.(2)Certified
				highly innovative research expensesFor purposes of this
				subsection—(A)In
				generalThe term certified highly innovative research
				expenses means any qualified research expenses that—(i)are paid or
				incurred during the taxable year for the creation of—(I)a qualified new
				product category, or(II)product
				technology that represents a significant improvement over
			 previously existing
				product technology, and(ii)are certified as
				provided in subparagraph (D).(B)Qualified new
				product categoryThe term qualified new product
				category means a category of product that—(i)has not
				previously been produced by the taxpayer, and(ii)incorporates
				functions that are substantially different from other products
			 previously
				produced by the taxpayer.(C)Significant
				improvement over previously existing product technologyProduct
				technology satisfies the requirements of subparagraph (A)(i)(II) if
			 such
				technology is an enhancement of a product that—(i)requires the use
				of new techniques or design methods to achieve such enhancement,
			 and(ii)represents a
				significant advance in terms of the performance, energy
			 consumption,
				environmental benefit, public health impact, cost, or size of the
				product.(D)Certification
				by National Science Foundation or National Institutes of Health(i)In
				generalQualified research expenses shall not be treated as
				certified highly innovative research expenses for any taxable year
			 unless such
				expenses, and the project to which they relate, are certified by—(I)the National
				Science Foundation, or(II)the National
				Institutes of Health,whichever has
				appropriate jurisdiction over the subject matter to which such
			 expenses relate,
				as meeting the requirements of subparagraph (A)(i) (and any
			 regulations or
				guidance issued by the Secretary pursuant to such subparagraph).
			 Such
				certification shall be provided by the National Science Foundation
			 under the
				program established by section 4(b) of the COMPETE Act of 2014, or by the National Institutes of Health under the program
				established by section 4(c) of such Act, whichever is appropriate,
			 and shall be
				attached to the return of tax for such taxable year. In no event
			 shall any
				taxpayer apply for certification to more than one of the entities
			 described in
				this subparagraph with respect to the same expenses.(ii)Advance
				certification(I)In
				generalThe certification of expenses under clause (i) may be
				made and provided to the taxpayer not more than 3 taxable years
			 before the
				first taxable year for which the enhanced credit under this
			 subsection will be
				claimed with respect to such expenses.(II)ReapplicationThe
				National Science Foundation and the National Institutes of Health
			 shall each
				establish and make publicly available a cap on the number of times
			 a taxpayer
				who has been denied certification under clause (i) with respect to
			 any
				qualified research expenses may reapply for certification for such
			 expenses.
				The cap established by each such entity shall permit not fewer than
			 1
				reapplication with respect to any expenses.(iii)Duration of
				certification(I)In
				generalThe certification under clause (i) shall apply to
				expenses relating to the same project (as identified in such
			 certification) for
				not more than 7 consecutive taxable years, beginning with the first
			 taxable
				year for which the enhanced credit under this subsection is claimed
			 with
				respect to such expenses.(II)Supporting
				documentationIn the case of a certification that applies for
				more than 1 taxable year, the Secretary may require the taxpayer to
			 provide
				such documentation as the Secretary deems necessary to demonstrate
			 that the
				expenses to which such certification relates continue to meet the
			 requirements
				of subparagraph
				(A)(i).(iv)Limitation on certifications(I)In generalThe total dollar amount of expenses which are certified by each entity under clause (i) (including
			 by
			 means of advance certification under clause (ii)) as highly innovative
			 research expenses for purposes of credits
			 determined in any taxable year shall not exceed $500,000,000.(II)Adjustment for inflationIn the case of a taxable year beginning after December 31, 2016, the $500,000,000 amount in
			 subclause (I) shall be increased by an amount equal to the product of such
			 dollar amount and the cost-of-living adjustment determined under section
			 1(f)(3) for the calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.(III)RoundingIf any amount as adjusted under subclause (II) is not a multiple of $1,000, such amount shall be
			 rounded to the next highest multiple of $1,000..(b)Certification
			 by National Science Foundation as highly innovative research and promotion
			 of
			 enhanced creditThe National Science Foundation Authorization Act
			 of 2002 (Public Law 107–368) is amended by adding at the end the
			 following:27.Certification
				as highly innovative research and promotion of enhanced credit(a)Certification(1)In
				generalThe Director shall
				establish a program that provides certification of research
			 expenses as highly
				innovative research expenses for purposes of the enhanced credit
			 for highly
				innovative research under section 41(g) of the Internal Revenue
			 Code of
				1986.(2)ApplicationA person that desires to have research
				expenses certified as highly innovative research expenses for
			 purposes of the
				enhanced credit for highly innovation research under section 41(g)
			 of the
				Internal Revenue Code of 1986, shall submit to the Director an
			 application
				containing such request at such time, in such manner, and
			 accompanied by such
				information as the Director may require.(3)Review of
				submissionsIn carrying out
				paragraph (1), the Director shall establish a review process that
				involves—(A)a set group of reviewers from various
				fields and backgrounds, and(B)published
				criteria, developed in consultation with the Secretary of the
			 Treasury and the
				Secretary of Commerce, in accordance with the requirements of
			 section
				41(g)(2)(A)(i) of the Internal Revenue Code of 1986 and any
			 regulations or
				guidance issued by the Secretary of the Treasury pursuant to such
				section.(4)Time for
				reviewA certification under this subsection shall be denied or
				approved within 120 days of the submission of the application under
			 paragraph
				(2) (270 days, in the case of an application for advance
			 certification under
				section 41(g)(2)(D)(ii) of the Internal Revenue Code of 1986).(b)Promotion of
				enhanced credit for highly innovative researchThe Director shall
				post on the website of the National Science Foundation information
			 on the
				enhanced credit for highly innovative research under section 41(g)
			 of the
				Internal Revenue Code of 1986, and the process for applying for
			 certification
				of research as highly innovative research.(c)ConfidentialityThe
				Director and each reviewer described in subsection (a)(3)(A) shall
			 keep
				confidential any information provided by a person that desires to
			 have research
				expenses certified as highly innovative research expenses pursuant
			 to this
				section..(c)Certification
			 by National Institutes of Health as highly innovative research and
			 promotion of
			 enhanced creditPart H of title IV of the Public Health Service
			 Act (42 U.S.C. 289 et seq.) is amended by adding at the end the
			 following:498E.Certification
				as highly innovative research and promotion of enhanced credit(a)Certification(1)In
				generalThe Director of NIH
				shall establish a program that provides certification of research
			 expenses as
				highly innovative research expenses for purposes of the enhanced
			 credit for
				highly innovative research under section 41(g) of the Internal
			 Revenue Code of
				1986.(2)ApplicationA person that desires to have research
				expenses certified as highly innovative research expenses for
			 purposes of the
				enhanced credit for highly innovative research under section 41(g)
			 of the
				Internal Revenue Code of 1986, shall submit to the Director of NIH
			 an
				application containing such request at such time, in such manner,
			 and
				accompanied by such information as the Director may require.(3)Review of
				submissionsIn carrying out
				paragraph (1), the Director shall establish a review process that
				involves—(A)a set group of reviewers from various
				fields and backgrounds, and(B)published
				criteria, developed in consultation with the Secretary of the
			 Treasury and the
				Secretary of Commerce, in accordance with the requirements of
			 section
				41(g)(2)(A)(i) of the Internal Revenue Code of 1986 and any
			 regulations or
				guidance issued by the Secretary of the Treasury pursuant to such
				section.(4)Time for
				reviewA certification under this subsection shall be denied or
				approved within 120 days of the submission of the application under
			 paragraph
				(2) (270 days, in the case of an application for advance
			 certification under
				section 41(g)(2)(D)(ii) of the Internal Revenue Code of 1986).(b)Promotion of
				enhanced credit for highly innovative researchThe Director shall
				post on the website of the National Institutes of Health
			 information on the
				enhanced credit for highly innovative research under section 41(g)
			 of the
				Internal Revenue Code of 1986, and the process for applying for
			 certification
				of research as highly innovative research.(c)ConfidentialityThe
				Director of NIH and each reviewer described in subsection (a)(3)(A)
			 shall keep
				confidential any information provided by a person that desires to
			 have research
				expenses certified as highly innovative research expenses pursuant
			 to this
				section..(d)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred in taxable years beginning after December 31, 2015.5.Credit allowed
			 against alternative minimum tax(a)In
			 generalSubparagraph (B) of section 38(c)(4) is amended—(1)by redesignating
			 clauses (ii), (iii), (iv), (v), (vi), (vii), (viii), and (ix) as clauses
			 (iii),
			 (iv), (v), (vi), (vii), (viii), (ix), and (x), respectively, and(2)by inserting
			 after clause (i) the following new clause:(ii)for taxable
				years beginning after December 31, 2013, the credit determined
			 under section
				41,.(b)Special rule
			 for enhanced credit for highly innovative researchParagraph (4)
			 of section 38(c) is amended by adding at the end the following new
			 subparagraph:(C)Special rule
				for enhanced credit for highly innovative researchIn the case of
				any portion of the credit determined under section 41 which is
			 attributable to
				subsection (g) of such section—(i)subparagraph (A)
				shall be applied separately with respect to such portion, and(ii)paragraph (1)
				shall be applied to such portion as if the amount determined under
			 subparagraph
				(B) of such paragraph were
				zero..(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2014.6.Tax-exempt
			 financing of research park facilities(a)In
			 generalSubsection (a) of
			 section 142 is amended—(1)by striking or at the end of
			 paragraph (14),(2)by striking the period at the end of
			 paragraph (15) and inserting , or, and(3)by inserting at the end the following new
			 paragraph:(16)research park
				facilities..(b)DefinitionSection 142 is amended by inserting at the
			 end the following new subsection:(n)Research park
				facilitiesFor purposes of
				subsection (a)(16), the term research park facility means a
				facility (including buildings, land, or other structures) which is
			 used in
				connection with research and experimentation (as defined in section
				168(i)(11)). For purposes of the preceding sentence, such term
			 includes
				facilities which are directly related and ancillary to a research
			 park facility
				(determined without regard to this sentence) if—(1)such facilities are located on the same
				site as the research park facility, and(2)not more than 25 percent of the net
				proceeds of the issue are used to provide such
				facilities..(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to bonds issued on or after the date
			 of
			 the enactment of this Act.